                 Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 1 of 11

 1 Gena L. Sluga, 018633
   gsluga@cdslawfirm.com
 2
   Daniel B. Bernardone, 033256
 3 dbernardone@cdslawfirm.com
   CHRISTIAN DICHTER & SLUGA, P.C.
 4 2700 North Central Avenue, Suite 1200
 5 Phoenix, Arizona 85004
   Telephone: (602) 792-1700
 6 Facsimile: (602) 792-1710
 7
     Attorneys for Plaintiffs
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
10                                 FOR THE DISTRICT OF ARIZONA

11    Certain Underwriters at Lloyd’s, London,         Case No.
      Subscribing   to      Policy    Numbers
12
      W175C5160201, W175C5170301, and
13    W175C5180401,                                             COMPLAINT FOR
                                                              DECLARATORY RELIEF
14                          Plaintiffs,
15
             vs.
16
      Community Provider of Enrichment
17
      Services, Inc., an Arizona corporation;
18    Southwest Fiduciary, Inc., in its capacity as
      Personal Representative of the Estate of
19    Jeffrey Loveless,
20
                            Defendants.
21
22
            Plaintiffs Certain Underwriting Members of Lloyd’s, London, Subscribing to Policy
23
     Numbers W175C5160201, W175C5170301, AND W175C5180401 (altogether, “Underwriters”),
24
25 by and through undersigned counsel, allege as follows:
26                                        NATURE OF THE ACTION
27          1.       This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 for the
28
                Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 2 of 11

     purpose of declaring the rights and legal relations of Underwriters arising from various claims-
 1
 2 made-and-reported insurance policies issued by Underwriters to Defendant Community Provider
 3 of Enrichment Services, Inc. (“CPES”) and for the purpose of determining questions of actual
 4
   controversy between the parties (including Underwriters, CPES, and Southwest Fiduciary Inc.)
 5
   relating to how those insurance policies apply, if at all, to CPES’s requests for insurance coverage
 6
 7 thereunder and to the claims alleged in the action styled Southwest Fiduciary, Inc. v. Community
 8 Provider of Enrichment Services, Inc., et al., CV2018-000097.
 9
                                              PARTIES
10
         2.     Underwriters herein includes two syndicates, Syndicate 623 and Syndicate 2623.
11
12 For the purposes of citizenship, the relevant entities are: with respect to Syndicate 623, Beazley
13 Staff Underwriting Ltd, a company incorporated in England and Wales, on behalf of itself and the
14
     other members of Syndicate 623, none of whom are citizens of the United States of America; with
15
     respect to Syndicate 2623, Beazley Underwriting Ltd, a company incorporated in England and
16
17 Wales, which is the sole member of Syndicate 2623. Both Beazley Staff Underwriting Ltd and
18 Beazley Underwriting Ltd are managed by Beazley Furlonge Ltd, authorized as a managing agent
19
     at Lloyd’s, a company incorporated in England and Wales.
20
           3.       CPES is a corporation organized and existing under the laws of Arizona, with its
21
22 principal place of business in Tucson, Arizona.
23         4.       Upon information and belief, Southwest Fiduciary, Inc. (“Southwest”) is the legal
24
     and personal representative of the Estate of Jeffrey Loveless. Decedent Jeffrey Loveless was an
25
     Arizona resident and citizen at the time of his death; accordingly, Southwest is deemed a citizen
26
27 of Arizona pursuant to 28 U.S.C. § 1332(c)(2).
28


                                                      2
                 Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 3 of 11

                                      JURISDICTION AND VENUE
 1
 2          5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
 3 1332(a) because there is complete diversity between the parties and the amount in controversy
 4
   exceeds $75,000, exclusive of interest and costs. This is an insurance coverage dispute arising
 5
   from an underlying lawsuit known as Southwest Fiduciary, Inc. v. Community Provider of
 6
 7 Enrichment Services, Inc., et al., CV2018-000097 (the “Underlying Lawsuit”). In that action,
 8 Plaintiff Southwest is pursuing wrongful death claims pursuant to A.R.S. §§ 14-3110, 46-455(B)
 9
   and (P), and seeks damages that, if covered, would exceed $75,000.
10
          6.     Venue is appropriate in the District of Arizona under 28 U.S.C. § 1391(b)(1),
11
12 1391(c)(2), and 1391(b)(2) because CPES resides in the state of Arizona for venue purposes,
13 Southwest—the entity suing on behalf of the Estate of Jeffrey Loveless—is a resident of Arizona
14
     for venue purposes, Arizona is the judicial district in which both Defendants CPES and Southwest
15
     reside, and Arizona is also the judicial district in which a substantial part of the evens or omissions
16
17 giving rise to the claim occurred because a CPES facility in Arizona is the setting where the
18 alleged negligence occurred.
19
                                    FACTS COMMON TO ALL CLAIMS
20
     The Underwriters’ Policies
21
22          7.       Underwriters    issued   the   following   policies   to   CPES:     policy   number

23 W175C5160201 for the policy period of January 1, 2016 to January 1, 2017 (the “2016 Excess
24
     Policy”); policy number W175C5170301 for the policy period of January 1, 2017 to January 1,
25
     2018 (the “2017 Excess Policy”); and policy number W175C5180401 for the policy period of
26
27 January 1, 2018 to January 1, 2019 (the “2018 Excess Policy”) (altogether, the “Excess Policies”).
28


                                                        3
                Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 4 of 11

     A true and correct copy of the Excess Policies are attached hereto as Exhibit A, Exhibit B, and
 1
 2 Exhibit C, respectively by chronological order.
 3         8.       The Excess Policies incorporate some of the terms and conditions of the Underlying
 4
     primary polices, providing excess coverage for claims that trigger coverage under a particular
 5
     primary policy:
 6
 7         EXCESS INSURANCE POLICY
 8         In consideration of the payment of the premium, in reliance on all statements made
           in the application, and subject to all of the provisions of this Policy, the Underwriters
 9         and the Named Insured, on behalf of all Insureds, agree as follows:
10         I. INSURING CLAUSES
                 To pay on behalf of the Insured excess of the Underlying Policies any claim
11               or loss which triggers coverage under the Underlying Policies, and is not
12               otherwise excluded by the terms, conditions or endorsements of this policy,
                 and which is reported to Underwriters in accordance with Clause VI. of this
13               Policy.
14
           9. The “Underlying Policies” referenced in the Excess Policies’ insuring clause are set
15
     forth in the Excess Policies’ Schedule of Underlying Insurance. Specifically, the 2017 Excess
16
17 Policy states:
18         SCHEDULE OF UNDERLYING INSURANCE
           EXCESS INSURANCE POLICY
19
20         Type of Insurance: PL/GL/EBL/Auto/EL
           Primary Policies:
21
22         Professional Liability/General Liability (Occurrence)/Employee Benefits Liability
            Insurer:               Hiscox
23          Policy No.:            MEO1309669.17
            Limit of Liability:    $1,000,000/$2,000,000 Professional Liability
24
                                   $1,000,000/$2,000,000        General       Liability
25                                 (Occurrence)
                                   $1,000,000/$1,000,000       Employee       Benefits
26                                 Liability
27          Deductible:            $ 100,000 – Professional Liability/General Liability
                                   $ 1,000 – Employee Benefits Liability
28


                                                       4
              Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 5 of 11


 1
 2          10. Upon information and belief, the Underlying Lawsuit states a professional liability
 3 claim that is being defended by Hiscox under the 2017 professional liability policy
 4
   MEO1309669.17 referenced above (the “Underlying Hiscox Policy”).
 5
         11. Each of the Excess Policies includes the following prefatory comment regarding
 6
 7 claims-made-and-reported coverage that is afforded by the Excess Policies:
 8          SUBJECT TO THE PROVISIONS OF THE UNDERLYING INSURANCE,
 9          THIS POLICY MAY ONLY APPLY TO ANY CLAIM FIRST MADE
            AGAINST THE INSUREDS OR LOSS DISCOVERED DURING THE
10          POLICY PERIOD PROVIDED THAT SUCH CLAIM OR LOSS IS
            REPORTED IN WRITING TO THE UNDERWRITERS PURSUANT TO
11
            THE POLICY PROVISIONS. AMOUNTS INCURRED AS DEFENSE
12          COSTS SHALL REDUCE AND MAY EXHAUST THE APPLICABLE
            LIMITS OF LIABILITY AND ARE SUBJECT TO THE RETENTIONS. THE
13          UNDERWRITERS SHALL NOT BE LIABLE FOR ANY DEFENSE COSTS
14          OR FOR ANY JUDGMENT OR SETTLEMENT AFTER THE LIMIT OF
            LIABILITY HAS BEEN EXHAUSTED. PLEASE READ THIS POLICY
15          CAREFULLY.
                                        ***
16
17          12. The Excess Polices include, among others, the following relevant defined terms:

18                 II.    DEFINITIONS
19                 The following terms whenever used in this Policy in boldface type shall have
                   the meanings indicated.
20
                                                    ***
21
                   “UNDERLYING POLICIES” shall mean all policies identified in the
22                 Schedule of Underlying Insurance.
23          13. The Excess Policies include the following endorsement that sets forth in clear and
24
     unambiguous terms the Underwriters’ requirements with respect to the reporting of claims and
25
26 potential claims. It states, in relevant part:
27                 All claims first made during the Policy Period and circumstances that might
                   lead to a claim reported under the Primary Policy must be reported to the
28


                                                          5
              Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 6 of 11

                    Underwriters in writing via the entity named in Item 5. of the Declarations
 1
                    before the end of the Policy Period or any additional claims reporting period
 2                  granted by the Primary Policy provided such additional claims reporting
                    period is no greater than thirty (30) days. However, the Insured must provide
 3                  immediate written notice to the Underwriters via the entity named in Item 5
 4                  of the Declarations of any claim made against the Insured where the Insured
                    or the Insured’s defense counsel evaluates the potential liability of all claims
 5                  plus costs and expenses incurred in the defense or settlement of such claims
                    at an amount equal to or greater than fifty percent (50%) of the Underlying
 6
                    Policy Limits. Notice to any underlying carrier is not notice to the
 7                  Underwriters.
 8          14.     The entity named in Item 5. of the Declarations of the Excess Policies is: Beazley
 9
     USA Services, Inc., 30 Batterson Park Road, Farmington, CT 06032 with “Tel: (860) 677-3700”
10
     and “Fax: (860) 679-0247.” The Excess Policies explain the way in which notice is to be provided
11
12 to Beazley USA Services, Inc. in the following item:
13          Item 5. Notification under this Policy:
14
                    a. Notification pursuant to Clause VI          b. All other notices under this Policy
15                     shall be given to:                             shall be given to:
16
                           Beazley USA Services, Inc.                    Beazley USA Services, Inc.
17                         30 Batterson Park Road                        30 Batterson Park Road
                           Farmington, CT 06032                          Farmington, CT 06032
18                         Tel: (860) 677-3700                           Tel: (860) 677-3700
19                         Fax: (860) 679-0247                           Fax: (860) 679-0247

20          15.     The Excess Policies also include the following endorsement that unambiguously
21
     precludes coverage for claims that were known to the Insured, but not disclosed to Underwriters,
22
     at the inception of a policy period. It states, in relevant part:
23
24                  In consideration of the premium charged for the Policy, it is hereby
                    understood and agreed that this policy shall not apply to loss or damages in
25                  connection with or resulting from any claim or circumstance:
26                  1. arising out of any circumstance or occurrence which has been notified to
27                  the Insurer on any other policy of insurance effected prior to the inception of
                    this Policy;
28


                                                          6
             Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 7 of 11


 1
                  2. arising out of any circumstance or occurrence known to the Insured prior
 2                to the inception of this Policy and not disclosed to the Insurer at inception.
 3         16.    Pursuant to the policy language quoted above, the Excess Policies are claims-made-
 4
     and-reported excess policies; the impact of this language is that Underwriters must provide
 5
     coverage in excess of an underlying policy where a claim has been made a reported as required
 6
 7 under each Excess Policies’ language and coverage exists under each respective Excess Policies’
 8 terms.
 9
   The Underlying Hiscox Policy
10
          17. The Underlying Hiscox Policy under which CPES currently is being defended
11
12 includes, among other things, the following conditions and notice requirements:
13
           IX. Conditions
14
           A. Reporting of Claims: In the event a Claim is first made against any Insured,
15
              the Insured, as a condition precedent to any right to coverage under this Policy,
16            shall:
                 1. give written notice which shall include any and all documents, including
17                   every demand, notice, summons or other applicable information received
18                   by the Insured or by the Insured’s representatives, to the representative
                     of Underwriters set forth in Item 6. Of the Declarations of any such Claim
19                   as soon as practicable;
                 2. provide immediate notice in writing to the representative of Underwriters
20
                     set forth in Item 6. Of the Declarations of receipt of any summons,
21                   arbitration demand, or notice of any legal, quasi-legal, or other
                     adjudicatory or adversarial proceeding
22
23                If the Insured has the right to either accept or reject the arbitration of any
                  Claim, the Insured shall exercise such right only with the written consent of
24                Underwriters
25         B.     Notice of Potential Claims: If, during the Policy Period an Insured first
26                becomes aware of a Wrongful Act to which Section I of this Policy applies,
                  and which Wrongful Act might subsequently give rise to a Claim, the
27                Insured may give written notice to Underwriters of a potential Claim
28


                                                      7
              Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 8 of 11

                   during the Policy Period. Such notice must include:
 1
 2                 1.     the identity of the potential claimant;
                   2.     the identity of the person(s) who allegedly committed or was
 3                        responsible for the Wrongful Act;
 4                 3.     the date of the alleged Wrongful Act;
                   4.     the injury or damage which has or may result from such Wrongful
 5                        Act; and
                   5.     any written notice from the potential claimant describing the
 6
                          Wrongful Act.
 7
     The Underlying Lawsuit
 8
 9          18.    Southwest is the personal representative for the estate of Jeffrey Loveless

10 (“Loveless”).
11
            19.    Southwest filed the Underlying Lawsuit on January 10, 2018.
12
            20.    In the Underlying Lawsuit, Southwest alleges that CPES was employed to provide
13
14 care for Loveless—who allegedly met statutory definitions for vulnerable adult and seriously
15 mentally ill—at a group home; Southwest further alleges that CPES caused Loveless’s death
16
     through negligence, gross negligence, recklessness, and other tortious conduct in the hiring,
17
     training, supervision, and retention of the directors, officers, employees, agents, and contractors
18
19 whose conduct gave rise to the Underlying Lawsuit.
20          21.    According to Southwest’s allegations in the Underlying Lawsuit, CPES should be
21
     held liable for not properly assisting Loveless when Loveless showed signs of medical distress on
22
     Friday, September 9, 2016 and Saturday, September 10, 2016.
23
24          22.    According to Southwest’s allegations in the Underlying Lawsuit, Loveless

25 remained in need of constant medical care from September 10, 2016 until his death on May 27,
26 2017. Southwest seeks damages against CPES in the form of special, general, and punitive
27
   damages.
28


                                                      8
              Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 9 of 11

     Reporting History
 1
 2         23.    Upon information and believe, CPES notified Hiscox of a potential loss regarding
 3 Mr. Loveless on October 26, 2016. On that date, Hiscox received an incident report with respect
 4
   to Loveless’s medical situation and resulting hospitalization.
 5
         24.     Although CPES provided Hiscox with appropriate notice of a circumstance that
 6
 7 might lead to a claim, CPES did not provide the requisite notice to Underwriters in the manner
 8 required by the Excess Policies at any time during the 2016 Excess Policy’s policy period (January
 9
   1, 2016 to January 1, 2017).
10
          25.    Upon information and belief, CPES received a letter of representation from attorney
11
12 Douglas Shook on December 8, 2017, stating that Mr. Shook represented the Loveless Estate with
13 respect negligence claim against CPES for Loveless’s death.
14
           26.    Although CPES reported the claim to Hiscox, it did not provide the requisite notice
15
     to Underwriters in the manner required by the Excess Policies at any time during the 2017 Excess
16
17 Policy’s policy period (January 1, 2017 to January 1, 2018).
18         27.    Upon information and belief, CPES was served with the Complaint in the
19
     Underlying Lawsuit on January 18, 2018.
20
           28. Upon information and belief, CPES reported the suit to Hiscox at that time; Hiscox is
21
22 handling this claim, however, under the Underlying Hiscox Policy in effect in 2017 when CPES
23 first learned of attorney Shook’s representation of the Loveless Estate.
24
           29. It was not until March 5, 2018 that Underwriters received notice of the Underlying
25
     Lawsuit—a year and a half after the incident involving Mr. Loveless that CPES reasonably
26
27 understood might lead to a claim.
28


                                                     9
             Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 10 of 11

                               COUNT I—DECLARATORY RELIEF
 1
 2         30.    A justiciable dispute and actual controversy regarding the respective rights and
 3 obligations of Underwriters, CPES, and Southwest under the Excess Policies presently exists.
 4
   Underwriters contend that there is no coverage under the Excess Policies for any claims relating
 5
   to Loveless’s death, including those asserted in the Underlying Lawsuit, and thus, Underwriters
 6
 7 have no duty to defend or indemnify CPES with respect to the full extent of the claims Southwest
 8 alleges in the Underlying Lawsuit under each Excess Policies’ terms.
 9
          31.     Declaratory judgment is both necessary and proper to set forth and determine the
10
   rights and obligations of Underwriters, CPES, and Southwest under the Excess Policies and to
11
12 avoid future disputes between the parties.
13                                      PRAYER FOR RELIEF
14
           WHEREFORE, Underwriters pray for the following relief:
15
           A.     A judicial declaration that there is no coverage under any of the Excess Policies for
16
17 damages sought in the Underlying Lawsuit or the death of Loveless;
18         B.     A judicial declaration that Underwriters owe no past or present duty to defend,
19
     indemnify, or reimburse CPES or Southwest in any amount for any claims in connection with the
20
     Underlying Lawsuit or the death of Loveless;
21
22         C.     An award of reasonable attorneys’ fees and costs incurred in this declaratory judgment

23 action; and
24
           D.     For such other and further relief as this Court may deem just and proper.
25
26
27
28


                                                    10
             Case 4:18-cv-00512-JAS-JR Document 1 Filed 10/12/18 Page 11 of 11

            RESPECTFULLY SUBMITTED this 12th day of October 2018.
 1
 2                                           CHRISTIAN DICHTER & SLUGA, P.C.
 3
 4                                           By: /s/ Genal L. Sluga
                                                Gena L. Sluga
 5                                              gsluga@cdslawfirm.com
                                                Daniel B. Bernardone
 6
                                                dbernardone@cdslawfirm.com
 7                                              2700 North Central Avenue, Suite 1200
                                                Phoenix, Arizona 85004
 8                                              Telephone: (602) 792-1700
 9                                              Facsimile: (602) 792-1710

10
                                      CERTIFICATE OF SERVICE
11
12          I hereby certify that on October 12, 2018 I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF system for filing.
13
14
15 /s/ Yvonne Canez
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     11
